Citation Nr: 1442548	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-18 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to a compensable rating for residuals of prostate cancer, status post prostatectomy, from April 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision, by the North Little Rock, Arkansas RO, which granted service connection for prostate cancer, evaluated as 100 percent, effective November 14, 2007, and 0 percent from April 1, 2008.  That rating action denied the Veteran's claim of service connection for bladder cancer, claimed as secondary to Agent Orange exposure.  

On May 27, 2010, the Veteran appeared at the North Little Rock RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

In March 2011, the Board remanded the case for additional development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in April 2012.  As discussed below, the Board is satisfied that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Because the initial rating assigned for residuals of prostate cancer was 100 percent, which is the highest rating assignable, the Board will limit its analysis to the period beginning April 1, 2008, when the 0 percent rating became effective.  



FINDINGS OF FACT

1.  The Veteran had military service in the Republic of Vietnam during the Vietnam era.  

2.  The Veteran's bladder cancer, first shown many years after service, is not traceable to his military service, including in-service exposure to herbicides.  

3.  Since April 1, 2008, the Veteran's prostate cancer residuals have likely required the use of an appliance; however, no recurrence or metastasis of malignant neoplasms of the genitourinary system are demonstrated.  


CONCLUSIONS OF LAW

1.  The Veteran does not have bladder cancer or any residual that was incurred in or aggravated by active military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for a compensable evaluation of 60 percent from April 1, 2008, for residuals of prostate cancer have likely been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2007 from the RO to the Veteran which was issued prior to the RO decision in October 2008.  Additional letters were issued in December 2009 and March 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided a rationale for his conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the issue decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The records reflect that the Veteran entered active duty in July 1967.  His DD Form 214 indicates that his military occupational specialty was in Security Police.  It also indicates that the Veteran was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  The service treatment records (STRs) are completely silent with respect to any complaints or findings of any bladder disorder, including any growths or tumors.  On the occasion of the separation examination, in April 1971, the Veteran denied any history of tumors, cancers, or a bladder disability; clinical evaluation of the genitourinary system was reported as normal.  

The record is devoid of any medical records during the period from 1971 until 2007.  

The Veteran's claim of service connection for prostate cancer and bladder cancer (VA Form 21-526) was received in November 2007.  Submitted in support of the claim was a medical statement from Dr. A. Earle Weeks, dated in April 2008, wherein he stated that he has been following the Veteran since January 2008 for a diagnosis of adenocarcinoma of the prostate.  Dr. Weeks noted that the Veteran also had a history of transitional cell carcinoma of the bladder.  Dr. Weeks reported that the Veteran was in the United States Air Force and served in Vietnam from 1969 to 1970 and had a history of Agent Orange exposure during that period of time.  Dr. Weeks stated that exposure to Agent Orange was at least as likely to have, as to not have, played a role in the Veteran developing prostate cancer.  

The Veteran was afforded a VA examination in February 2008.  At that time, it was noted that the Veteran had been diagnosed with prostate and bladder cancer.  He stated that he was first diagnosed with kidney stones about four years earlier and underwent lithotripsy.  The Veteran indicated that he subsequently had multiple calculi in the left ureter and was admitted to the hospital in July 2007 for cystoscopy; at that time, he was found to have multiple bladder tumors inferior and superior and overlying the right ureteral orifice and adjacent to the bladder neck and prostate.  He subsequently underwent radical cystectomy and prostatectomy.  The Veteran states that, for the surgery, he was in the hospital for 43 days and he encountered several problems.  There was wound breakdown once, twice he had kidney shutdown, he lost 70 pounds and he has to watch his ileal conduit bag and had to empty it every one to one and a half hours during the day.  There were no recurrent urinary tract infections and no acute nephritis.  The drainage bag is connected to a larger one at night no he can sleep through.  On examination, the abdomen was soft and nontender, stoma clean and urinary bag showing clear drainage.  The penis, testicles, epididymis and spermatic cord were within normal limits.  The pertinent diagnoses were transitional cell carcinoma of the urinary bladder and adenocarcinoma of the prostate.  

Received in March 2008 were treatment reports from St. Francis Hospital dated from July 2007 through September 2007.  These records show that the Veteran received treatment for kidney stones.  During the course of his treatment, he was discovered to have bladder cancer; he was also found to have prostate cancer.  In July 2007, the Veteran underwent radical cystectomy, prostatectomy, and placement of ileal conduit.  

In an addendum to the February 2008 VA examination, dated in August 2008, the examiner stated that the bladder and prostate cancers are both separate, individual cancers.  He noted that each of them is a primary cancer in itself.  The examiner explained that, from a bladder standpoint, no metastatic invasion was identified based on nodes and pathology.  The examiner concluded, therefore, that it was unlikely that the prostate cancer was a metastatic cancer from the bladder.  

By a rating action in October 2008, the RO granted service connection for prostate cancer, evaluated as 100 percent disabling effective from November 14, 2007.  In that rating decision, the RO noted that the 100 percent rating would be reduced to 0 percent, effective April 1, 2008, because there had been no local recurrence or metastasis or residuals such as voiding dysfunction or renal dysfunction.  

Received in October 2008 were treatment reports from St. Francis Hospital, dated from July 2007 to January 2008, showing treatment, including operative procedures, for the bladder cancer and prostate cancer.  

In a statement in support of claim, dated in November 2008, the Veteran disagreed with the reduction of the rating from 100 percent to 0 percent.  The Veteran indicates that he currently experiences voiding dysfunction as a result of the removal of his prostate.  The Veteran noted that he requires the use of an appliance for elimination of urine; that appliance needs to be emptied every two hours and changed every 3 days.  The Veteran has indicated that he gets staph infections where the barrier attaches to the bag.  

Of record is another medical statement from Dr. A. Earle Weeks, dated in December 2008, wherein he indicated that he had been following the Veteran since January 2008 who was diagnosed with adenocarcinoma of the prostate.  Dr. Weeks noted that the Veteran also had a history of transitional cell carcinoma in situ of the bladder.  Dr. Weeks related that the Veteran served in Vietnam from 1969 to 1970 and had a history of Agent Orange exposure during that period of time.  Dr. Weeks stated that exposure to Agent Orange was at least as likely to have, as to not have, played a role in the Veteran developing prostate cancer and therefore may have played a role in developing his bladder cancer as well.  

At his hearing in May 2010, the Veteran indicated that the doctors removed his prostate and his bladder at the same time.  He also noted that they had to put in this device that relieves the problem with urinary leakage.  The Veteran argued that although a VA doctor has indicated that the two cancers are separate, he believed that the prostate cancer affected his bladder.  

The Veteran was afforded a VA examination in March 2011.  It was noted that the Veteran had a history of renal stone disease and was followed by Dr. Thompson for those issues in the mid-2000s.  During an evaluation of his renal stones, the Veteran was found to have a bladder lesion and eventually underwent RCP/IC in 2007.  His postoperative course was complicated and he reported spending 59 days in the hospital.  The Veteran also reported that there was an incidental discovery of prostate cancer on the final pathology report.  Since the cystectomy, he has undergone surveillance and had no evidence of disease on his most recent CT in the fall of 2010.  The Veteran reported that his erectile dysfunction started several years prior to his radical cystoprostatectomy.  The Veteran's main complaint was that he experienced fatigue and was unhappy with the ostomy appliance.  He stated that he does not like emptying the appliance every two hours or so and that the presence of the ostomy restricts his sleeping patterns.  He also reported that the appliance occasionally leaks urine.  The Veteran further noted that he has had two UTIs since the conduit was created but that they were detected by his doctor.  He denied any fevers, chills, or hospitalizations.  The Veteran did not report any abnormal flow or urinary incontinence secondary to the ostomy, other than leakage from the appliance.  No dysuria or hesitancy was reported.  No genital lesions, urethral discharge, flank pain, or hematuria was noted.  It was noted that the Veteran smoked 1 to 2 packs of cigarettes per day for 40 years.  

On examination, the Veteran was well nourished and in no acute distress.  He was alert, appropriate and oriented.  The abdomen was soft, non-tender, nondistended, no CVAT.  Ostomy appliance was in place with yellow urine output.  The stoma itself was pink and patent without evidence of infection around the soma site.  Upon evaluation, the testes descended bilaterally, without masses.  The epididymides were nontender and without masses.  The phallus was normal in appearance, without skin lesions and was a normal patent meatus.  There were no scrotal lesions or masses.  The prostatic fossa was empty and no palpable masses were appreciated.  There was normal sphincter tone, with no gross blood, and no palpable rectal masses.  There was no evidence of metastatic disease.  The assessment was bladder and prostate cancer.  The examiner stated that he was not aware of any definite association between agent and transitional cell carcinoma of the bladder.  He stated that it seemed more likely than not that his bladder cancer was caused by his long history of tobacco abuse combined with a family history (his father having had bladder cancer).  Regarding his complaints of UTIs, it was noted that because his urinary tract is diverted through a loop of intestine, he would always experience urinary tract colonization with coliform bacteria and this was a normal part of having a conduit.  

III.  Analysis--Service Connection

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

VA regulations also provide that where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases, such as malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).   

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), diabetes mellitus, Type II, and all chronic B-cell leukemias.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii).  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based on the evidence of record, the Board finds that service connection for bladder cancer, to include as due to herbicide exposure, is not warranted.  

The Veteran asserts that his bladder cancer is due to herbicide exposure or diesel fuel that spilled on him during service.  The evidence reflects that the Veteran served in the Republic of Vietnam from June 1970 to June 1971, during the Vietnam Era.  As such, in-service exposure to herbicides is presumed.  38 C.F.R. § 3.307.  However, bladder cancer is not listed as being presumptively associated with exposure to Agent Orange or herbicides under 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a) (6), 3.309(e) (2013).  

The Board has considered whether service connection is otherwise warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).   

Significantly, as noted above, the Veteran's STRs are negative for complaints, findings or diagnoses of bladder cancer.  Post-service treatment records indicate that bladder cancer was diagnosed in 2007.  To the extent that the Veteran asserts that his cancer is attributable to service, the Board concludes that his assertion is unsupported by reliable evidence and is not competent.  There is a remarkable lack of corroborative evidence within years of separation from service.  The Board notes that the Veteran separated from service in 1971 but adenocarcinoma of the bladder was not diagnosed until 2007, which is about 36 years after separation.  The gap of 36 years between the time the Veteran was separated from service in 1971 and the documentation of a bladder cancer in 2007 does not support a conclusion that the Veteran's current diagnosis is traceable to disease or injury that was initially manifested in or shortly after service, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 230 F.3d 1330 (Fed. Cir. 2000.  Although symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997). (The Veteran does not assert that cancer began in or shortly after service.  As noted above, his assertion is that the cancer that began many years after service is attributable to the effects of herbicide exposure during service.)  

As detailed above, there are conflicting medical opinions of record regarding the relationship between the Veteran's bladder cancer and his service, to include exposure to Agent Orange.  Significantly, in a medical statement dated in December 2008, Dr. Weeks stated that exposure to Agent Orange is at least as likely to have, as to not have, played a role in the Veteran developing prostate cancer and therefore may have played a role in developing his bladder cancer as well.  On the contrary, the March 2011 VA examiner opined that it seemed more likely than not that his bladder cancer was caused by his long history of tobacco abuse combined with a family history (his father having had bladder cancer).  The examiner stated that he was not aware of any definite association between Agent Orange and transitional cell carcinoma of the bladder.  

In determining which medical opinion to rely upon, the Board finds the opinion of the VA examiner in 2011 to be the more persuasive.  Specifically, that VA examination report is thorough, and the examiner indicated a review of the claims folder had been accomplished, and the Veteran was interviewed and examined.  There is no indication that such a thorough review was undertaken by Dr. Weeks in December 2008.  The Board finds that this opinion is speculative and does not provide the required degree of medical certainty for a grant of service connection.  A medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for a grant of service connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the Board finds the opinions provided in the VA examination report of 2011 to be more probative and persuasive regarding the issue of whether the Veteran's bladder cancer developed as a result of exposure to Agent Orange during his period of active service.  

Hence, the Board finds that there is no persuasive medical opinion to support a medical nexus between the Veteran's bladder cancer and his presumed exposure to Agent Orange in service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on a physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board has considered the Veteran's assertions and testimony in connection with the claim on appeal.  However, as a layman without the appropriate medical training and expertise, the Veteran simply is not competent to render a probative opinion on a medical matter-such as whether there exists a medical relationship between his bladder cancer and his military service, to include presumed Agent Orange exposure during his Vietnam service.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Indeed, a Veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Under these circumstances, the Board finds that the claim for service connection for bladder cancer, to include as due to AO exposure, must be denied.  As noted, there is no persuasive competent evidence linking the disease to the Veteran's period of service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

IV.  Analysis--Residuals of Prostate Cancer

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The Veteran was granted service connection for prostate cancer in an October 2008 rating decision and assigned a disability rating of 100 percent, effective November 14, 2007.  That rating action also decreased the Veteran's rating for prostate cancer residuals to 0 percent, effective April 1, 2008, based on a finding that there had been no local recurrence or metastasis, or residuals as voiding dysfunction or renal dysfunction.  The Veteran claims the rating does not accurately depict the severity of his current condition.  

Prostate cancer is rated under 38 C.F.R. § 4.115a, Diagnostic Code 7528, which provides for a 100 percent rating for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

As indicated below, the Veteran has not been shown to have renal dysfunction.  Therefore, the Veteran's prostate cancer residuals have been appropriately rated based on reported symptoms of voiding dysfunction.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence; a 20 percent disability rating is warranted when there is voiding dysfunction that requires the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent disability rating is warranted when there is voiding dysfunction that requires the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted when there is voiding dysfunction that requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115a.  

For urinary frequency, a 10 percent disability rating is warranted when there is a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent disability rating is warranted when there is a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent disability rating is warranted when there is a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a.  

Obstructed voiding warrants a maximum schedular disability rating of 30 percent for urinary retention requiring intermittent or continuous catheterization.  A 10 percent disability rating is warranted for less severe symptoms.  38 C.F.R. § 4.115a.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board recognizes the Veteran has also been diagnosed with bladder cancer, which is not service connected.  In July 2007, he underwent surgery for prostate cancer and bladder cancer, following which an ileal conduit was placed.  Nonetheless, in the April 2012 SSOC, the RO noted that the Veteran was using an ostomy appliance which occasionally leaks urine.  The RO indicated that the ostomy appliance was in place with yellow urine output and the stoma itself was pink and soft with evidence of infection around the stoma site.  This citation to the VA examination suggests that the RO has conceded that the appliance which the Veteran uses was required after his prostate surgery, linking the use of the appliance to the service-connected prostate cancer.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Moreover, the March 2011 VA examiner indicated that the ostomy appliance was necessary after the cystoprostatectomy and ileal conduit, which procedure was performed "primarily" for bladder cancer.  The use of the word "primarily" suggests that the need for the appliance was not solely the bladder cancer.  Consequently, the Board views the appliance as being needed in part because of the prostate cancer.

After a review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support an increased rating for the Veteran's residuals of prostate cancer to 60 percent, but no more, for the entire period on appeal (i.e., from April 1, 2008).  

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology shows disability that more nearly approximates that which warrants the assignment of a 60 percent disability rating, throughout the entire appeal period (from April 1, 2008).  See 38 C.F.R. § 4.7 (2013).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as the frequency with which he has to empty the ostomy appliance.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Significantly, during the VA examination in February 2008, the Veteran reported that he had to empty the ostomy bag every one to one and a half hours during the day.  More recently, in March 2011, the Veteran again noted that his main complaint was that he has to empty the appliance every two hours or so and that the presence of the ostomy restricts his sleeping patterns.  He also reported that the appliance occasionally leaks urine.  In light of the fact that the Veteran requires the use of an appliance, resolving reasonable doubt in his favor, the service-connected residuals of prostate cancer warrant a 60 percent rating, effective from April 1, 2008.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
The Board concludes that a rating greater than 60 percent is not warranted under DC 7528.  A 60 percent rating is the highest rating available for voiding dysfunction.  The claims file shows no evidence of active prostate cancer, active prostate cancer treatment, or local metastasis or recurrence of cancer, following his prostatectomy in July 2007.  Indeed, multiple records have specifically noted that there has been no recurrence of the cancer.  There is no evidence of renal dysfunction.  The evidence shows only evidence of erectile dysfunction, which has been service connected and rated separately from the residuals of prostate cancer.  

The Board finds no evidence that the Veteran's service-connected residuals of prostate cancer present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b) (1) (2013).  The objective medical evidence of record shows that manifestations of the service-connected residuals of prostate cancer do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  The Board finds that the evidence does not show frequent hospitalization due to residuals of prostate cancer or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  The Board recognizes that the Veteran suffers from voiding frequency and requires the use of an appliance.  Nevertheless, the Veteran's schedular rating for voiding dysfunction specifically contemplates continual urine leakage and voiding dysfunction.  Therefore, the Board finds that the schedule is not inadequate in this case.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 



ORDER

Service connection for bladder cancer is denied.  

Entitlement to an evaluation of 60 percent for residuals of prostate cancer is granted from April 1, 2008, subject to controlling regulations applicable to the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


